Opinion filed July 14, 2016




                                                  In The


           Eleventh Court of Appeals
                                              ___________

                                       No. 11-16-00023-CV
                                              ___________

                       IN THE INTEREST OF R.C., A CHILD


                          On Appeal from the 326th District Court
                                   Taylor County, Texas
                              Trial Court Cause No. 7944-CX


                            MEMORANDUM OPINION
       The trial court entered an order in which it terminated the parental rights of
the mother and the father of R.C. The mother appeals.1 On appeal, the mother
presents four issues in which she challenges the sufficiency of the evidence. We
affirm.
                              I. Termination Standards and Findings
       Termination of parental rights must be supported by clear and convincing
evidence. TEX. FAM. CODE ANN. § 161.001(b) (West Supp. 2015). To determine on
appeal if the evidence is legally sufficient in a parental termination case, we review

       1
          We note that the father did not file an appeal.
all of the evidence in the light most favorable to the finding and determine whether
a rational trier of fact could have formed a firm belief or conviction that its finding
was true. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). To determine if the
evidence is factually sufficient, we give due deference to the finding and determine
whether, on the entire record, a factfinder could reasonably form a firm belief or
conviction about the truth of the allegations against the parent. In re C.H., 89 S.W.3d
17, 25–26 (Tex. 2002). To terminate parental rights, it must be shown by clear and
convincing evidence that the parent has committed one of the acts listed in
Section 161.001(b)(1)(A)–(T) and that termination is in the best interest of the child.
FAM. § 161.001(b).
      With respect to the best interest of a child, no unique set of factors need be
proved. In re C.J.O., 325 S.W.3d 261, 266 (Tex. App.—Eastland 2010, pet. denied).
But courts may use the non-exhaustive Holley factors to shape their analysis.
Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). These include, but are not
limited to, (1) the desires of the child, (2) the emotional and physical needs of the
child now and in the future, (3) the emotional and physical danger to the child now
and in the future, (4) the parental abilities of the individuals seeking custody, (5) the
programs available to assist these individuals to promote the best interest of the
child, (6) the plans for the child by these individuals or by the agency seeking
custody, (7) the stability of the home or proposed placement, (8) the acts or
omissions of the parent that may indicate that the existing parent-child relationship
is not a proper one, and (9) any excuse for the acts or omissions of the parent. Id.
Additionally, evidence that proves one or more statutory grounds for termination
may also constitute evidence illustrating that termination is in the child’s best
interest. C.J.O., 325 S.W.3d at 266.
      In this case, the trial court found that the mother committed three of the acts
listed in Section 161.001(b)(1)—those found in subsections (D), (E), and (O).
                                            2
Specifically, the trial court found that the mother had knowingly placed or
knowingly allowed the child to remain in conditions or surroundings that endangered
the child’s physical or emotional well-being; that the mother had engaged in conduct
or knowingly placed the child with persons who engaged in conduct that endangered
the child’s physical or emotional well-being; and that the mother had failed to
comply with the provisions of a court order that specifically established the actions
necessary for her to obtain the return of the child, who had been in the managing
conservatorship of the Department of Family and Protective Services for not less
than nine months as a result of the child’s removal from the parent for abuse or
neglect.   The trial court also found, pursuant to Section 161.001(b)(2), that
termination of the mother’s parental rights would be in the best interest of the child.
                                II. Evidence at Trial
      The Department initially became involved with the mother in 2014 when the
Department received an intake after an incident of domestic violence that occurred
while R.C. was present; the mother’s boyfriend, Russell Burnett, had lost his temper,
choked the mother, and slammed her to the ground. R.C., who had just turned two
years old, was not removed at that time; instead, the Department instituted a safety
plan that day. The safety plan prohibited any unsupervised contact between R.C.
and Burnett.
      Eight days later, Jennifer Hudgins, the Department’s investigator in the
original intake, observed R.C. and R.C.’s half brother, who was approximately
thirteen years old, in a parking lot for “quite a few hours” with no adult supervision,
no diaper bag, and no food. Hudgins provided lunch for the children, and after a few
more hours, Burnett arrived and yelled at the children to “come on.” The mother
was not with Burnett; he was alone in the car. Hudgins informed Burnett that he
could not take the children because that would be a violation of the safety plan and
that he needed to go get the mother. Burnett became hostile, causing Hudgins some
                                           3
concern. Burnett left, and when he returned with the mother, the mother asked to
speak to Hudgins’s supervisor. Hudgins called her supervisor, and the supervisor
“re-explained” the safety plan to the mother and told her that “no unsupervised
contact meant no unsupervised contact, period.”
      About six weeks later, law enforcement personnel contacted the Department
with respect to R.C. This time, Burnett physically assaulted R.C. in a grocery store
parking lot. The mother was not present at that time, and R.C. had been left alone
with Burnett. R.C. was taken to the emergency room, and Burnett was arrested.
Photographs of R.C.’s injuries were admitted into evidence. Hudgins testified that
R.C. had numerous bruises to vital areas of her body, a visible handprint on her face,
and a “bruise red mark” on her thigh. The Department removed R.C. from the
mother’s care at that time.
      The mother began participating in court-ordered services, and the trial court
ordered that R.C. be returned to the mother in a monitored return but that the
Department remain R.C.’s managing conservator. However, the monitored return
lasted for only a few months. During the monitored return, the mother tested positive
for amphetamine and methamphetamine. As a result, the Department again removed
R.C. from the mother and placed R.C. back into foster care. The foster mother
testified that, when R.C. got to her house after the monitored return, R.C.
immediately begged to take a bath and brush her teeth. Every inch of R.C.’s body
was covered with what looked like bug bites or a rash; some spots were bleeding.
The following day, the foster mother took R.C. to the doctor and learned that R.C.
had scabies.
      The caseworker assigned to this case testified that, in general, the mother
complied with the original terms of her service plan but that she did not complete
counseling, did not maintain stable employment, and did not have stable housing at
the time of trial. At the time of the second removal, the mother’s service plan was
                                          4
amended to add services to address the reason for that removal: the mother’s use of
drugs. The mother participated in some of the additional services, but she did not
complete them. The mother regularly visited R.C., and those visits were appropriate.
The caseworker testified that R.C. loved her mother and that they had a strong bond.
Significantly, however, the mother tested positive for illegal drugs on several
occasions after the second removal. One month prior to the final hearing in this case,
the mother submitted to a urinalysis, which indicated recent drug use, and she tested
positive for methamphetamine, amphetamine, and marihuana. One of the additions
to the mother’s service plan after the second removal specified that the mother “will
not use drugs or alcohol and will not participate in criminal activity.”
      R.C., who was three years old at the time of trial, had been placed in the same
foster home both times that she was removed. The testimony at trial indicated that
R.C. was doing very well in that placement and that she had bonded with the foster
family. R.C. was very attached to her foster mother. The foster mother testified that
she intended to adopt R.C. if R.C. became available for adoption, and the
Department’s plan for R.C. was adoption by the foster mother. The conservatorship
caseworker testified that termination of the mother’s parental rights would be in
R.C.’s best interest.
                                     III. Analysis
      A. Sufficiency of the Evidence: Section 161.001(b)(1)
      In her first three issues, the mother challenges the legal and factual sufficiency
of the evidence to support the trial court’s findings under subsections (D), (E), and
(O) of Section 161.001(b)(1). The evidence indicates that the mother did not comply
with the provisions of the court-ordered family service plan that specifically
established the actions necessary for her to obtain the return of R.C., who had been
in the managing conservatorship of the Department more than nine months as a result
of her removal from the mother for abuse or neglect. The mother did not complete
                                           5
various services, and she did not abstain from the use of illegal drugs as required by
the family service plan. Additionally, R.C. was initially removed from the mother
due to abuse or neglect, and the Department was the managing conservator for R.C.
for almost one year. Thus, we hold that clear and convincing evidence supported
the trial court’s finding under subsection (O).       Additionally, the Department
presented clear and convincing evidence to support the trial court’s finding under
subsection (E) that the mother had engaged in conduct or knowingly placed the child
with persons who engaged in conduct that endangered the child’s physical or
emotional well-being. The mother permitted Burnett, whom the mother knew was
abusive, to have unsupervised contact with R.C. in violation of the safety plan.
Accordingly, we hold that the evidence was both legally and factually sufficient to
support the trial court’s findings under subsections (E) and (O). We overrule the
mother’s second and third issues.
      Because it must be shown that the parent has committed only one of the acts
listed in Section 161.001(b)(1)(A)–(T), we need not reach the merits of the mother’s
first issue, which relate to subsection (D). See TEX. R. APP. P. 47.1.
      B. Best Interest: Section 161.001(b)(2)
      Based upon the Holley factors and the evidence in the record, we cannot hold
that the trial court’s best interest finding is not supported by clear and convincing
evidence. See Holley, 544 S.W.2d at 371–72. The trial court could reasonably have
formed a firm belief or conviction that it would be in R.C.’s best interest for her
mother’s parental rights to be terminated. The evidence at trial showed that the
mother endangered R.C. when she exposed R.C. to Burnett, whom she knew was
abusive, and knowingly permitted R.C. to be with Burnett without supervision
despite the Department’s safety plan.      During one such unsupervised contact,
Burnett assaulted R.C., which resulted in noticeable injuries to R.C. and Burnett’s
arrest. The record also reflects that domestic violence by Burnett against the mother
                                          6
had occurred in R.C.’s presence; that the mother failed to complete her court-ordered
services; that she abused methamphetamine, amphetamine, and marihuana while this
case was pending; that she did not have a stable home at the time of trial; and that
the child was in a safe, appropriate placement with a foster parent who wanted to
adopt her. The evidence did not indicate R.C.’s wishes, but it did show that R.C.
was bonded with both the mother and the foster mother. We hold that the evidence
is both legally and factually sufficient to support the trial court’s best interest finding.
The third issue is overruled.
                                IV. This Court’s Ruling
       We affirm the trial court’s order of termination.




                                                        MIKE WILLSON
                                                        JUSTICE


July 14, 2016
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                             7